Case 1:21-mj-00107-RMM Document 5-1 Filed 01/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA ) Case No. 21 MJ 107 RMM
)
Plaintiff ) Judge Robin M. Meriweather
} United States Magistrate Judge
vs. )
} DECLARATION OF ATTORNEY
MATTHEW PERNA ) J. GERALD INGRAM
)
Defendant )

Now comes Attorney J. Gerald Ingram and offers the following declaration in support of
the Motion to Admit Attorney J. Gerald Ingram Pro Hac Vice:

1. Full Name: Attorney J. Gerald Ingram

2. Address and Phone No:
7330 Market Street
Youngstown, Ohio 44512
Telephone: (330) 758-2308

3. Attorney Ingram is admitted to practice by the Supreme Court of Ohio and all
inferior courts, the Federal District Court for the Northern District of Ohio, the
Federal District Court for the Western District of Pennsylvania, the Sixth Circuit
Court of Appeals and the Third Circuit Court of Appeals.

4. Attorney Ingram certifies that in his 42 years of practice he has not been the subject

of professional discipline.

EXHIBIT

 
Case 1:21-mj-00107-RMM Document 5-1 Filed 01/22/21 Page 2 of 2

5. Attorney Ingram has not been admitted pro hac vice in this Court within the last two
years; Attorney Ingram does not have an office located in the District of Columbia
and is not a member of the District of Columbia bar.

The Defendant herein, Matthew Perna, has retained Attorney Ingram to represent him in

this proceeding and respectfully requests that this Honorable Court admit Attorney

Ingram pro hac vice.

: iw SS
(oD) Z~A[—DAAAn.~
LD INGRAM

hio Supreme Court Bar Reg. No. 0007887
7330 Market Street
Youngstown, Ohio 44512
(330) 758-2308 Telephone
(330) 758-8290 Fax
